BONTAN CORPORATION INC. THREE MONTHS ENDED JUNE 30, 2009 MANAGEMENT’S DISCUSSION AND ANALYSIS Prepared as at August 7, 2009 - 1 - Index Overview3 Summary of results 3 Number of common shares, options and warrants 4 Business environment4 Risk factors4 Forward looking statements 4 Business plan 5 Results of operations 5 Liquidity and Capital Resources 9 Working capital 9 Operating cash flow10 Investing cash flows10 Financing cash flows 12 Key contractual obligations 12 Off balance sheet arrangements 12 Transactions with related parties 12 Financial and derivative instruments 13 New accounting policies14 Critical accounting estimates 15 Disclosure controls and procedures 15 Internal controls over financial reporting16 Public securities filing
